Citation Nr: 0308806	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  01-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
2000, for service connection for tinnitus.

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to January 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Portland, Oregon.

The veteran testified at a hearing in February 2002 before a 
RO Decision Review Officer and again in December 2002 before 
a Member of the Board at the RO.  Transcripts of the hearing 
testimony have been associated with the claims file.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for an earlier effective date 
and has notified him of the information and evidence 
necessary to substantiate his claim.

2.  On the veteran's initial application for compensation, 
received by VA on September 10, 1999, he listed "Bilateral 
Hearing Loss" as the disability for which he was claiming 
compensation.

3.  The veteran initially filed a claim in which he alleged 
entitlement to service connection for tinnitus on August 21, 
2000.

4.  The earlier medical evidence reflecting complaints or 
diagnosis of tinnitus is a VA examination conducted on 
February 7, 2001, 


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than August 21, 2000, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5100, 5101, 5110 
(West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible as to the veteran's claim for an earlier effective 
date.  VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim and which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf by means of 
the discussions in the April 2001 rating decision; the 
September 2001 statement of the case; and March 2002 
supplemental statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim for an earlier 
effective date under the VCAA.  Service and VA treatment 
records have been associated with the claims file.  There 
does not appear to be any outstanding medical records that 
are relevant to this appeal.  In addition the veteran was 
afforded hearings at the RO before a Decision Review Officer 
in February 2002 and before a Member of the Board in December 
2002.


Background.  The veteran was separated from service in 
January 1982.  On his initial application for compensation, 
received by VA on September 10, 1999, he listed "Bilateral 
Hearing Loss" as the disability for which he was claiming 
compensation.  In the remarks portion of the application form 
(VA Form 21-526 (TEST)), he reported that his final discharge 
examination should show his hearing loss while in the service 
and that when he tried to join the Army Reserves in 1989 he 
was turned down because of his hearing loss.

In a statement received by VA on August 21, 2000, the veteran 
stated the following:  "I have also had ringing in my ears 
(tinnitus), since my time in the military.  I did not have it 
before the military.  Please consider me for service 
connection for my tinnitus condition."

The veteran was accorded an examination by VA for disability 
evaluation purposes on February 7, 2001.  The report of this 
examination reflects that the diagnoses included bilateral 
tinnitus.

By rating action in April 2001, service connection for 
tinnitus was granted and a 10 percent rating was assigned 
from August 21, 2000, the date of the veteran's claim.

Subsequently in June 2001, the veteran submitted a notice of 
disagreement in which he reported that when he initially 
filed his claim for service connection in September 1999 
"and claimed problems with my ears (hearing loss).  I did 
not know the term, but it was a problem with my ears...."

In a statement dated in December 2001, the veteran's 
representative asserted that the National Institutes of 
Health identify tinnitus as hearing loss.  It was asserted 
that the original claim for compensation for hearing loss 
should be accepted as a claim for compensation for tinnitus 
inasmuch as tinnitus is identified as hearing loss by the 
National Institutes of Health Consensus.  An addendum 
included a portion of the National Institutes of Health 
Consensus Development Conference Statement of January 22-24, 
1990, which includes the following language:

Hearing impairment associated with noise 
exposure can occur at any age, including 
early infancy, and is often characterized 
by difficulty in understanding speech and 
the potentially troublesome symptom, 
tinnitus (i.e., ringing in the ears).

The veteran testified in February 2002 and again in December 
2002.  In essence he testified that he asked for service 
connection for a hearing loss all the while knowing that he 
had ringing in his ears, but being a lay person he did not 
know the term tinnitus or know that he needed to ask for that 
separately.

The claims file contains service, and VA medical records.  
None of the documents of record reveals any earlier date than 
August 21, 2000, for a formal or informal claim for service 
connection for tinnitus.


Legal Criteria.  Generally, service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted during active duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days of 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic organic disease of the 
nervous system becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
such disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). When a 
disease is not initially manifested during service, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
or aggravated during the veteran's service.  See 38 U.S.C.A. 
§ 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefore.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

It is noted that 38 U.S.C.A. § 5101(a) mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid, see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The words application and claim are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). 
Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must liberal read the appellant's 
submissions and consider all issues reasonably raised by the 
appellant.  However, the Court has held that while VA must 
interpret the appellant's submissions broadly, VA is not 
required to conjure up issues that were not raised by the 
appellant or to conduct an exercise in prognostication.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Myers v. Derwinski, 1 Vet. 
App. 127, 129 (1991). 

"The Merck Manual" (665, 17th ed. 1999) states that 
tinnitus is the perception of sound in the absence of an 
acoustic stimulus.


Analysis.  It is argued that the veteran's initial 
application for compensation received by VA in September 1999 
included a claim for compensation for tinnitus.  The veteran 
asserts that when he initially filed his claim in September 
1999 he was seeking compensation for "problems with my 
ears."  It is asserted that the original claim for 
compensation for hearing loss should be accepted as a claim 
for compensation for tinnitus inasmuch as tinnitus is 
identified as hearing loss.  

The veteran's original claim for compensation clearly 
reflects that the veteran stated he was seeking compensation 
for "Bilateral Hearing Loss," and not for "problems with 
my ears."  The claim clearly identified the disability for 
which he was seeking compensation as hearing loss.  The 
evidence before the RO at that time did not show the presence 
of tinnitus and the veteran had not mentioned any problem 
with ringing in his ears or tinnitus.  It is asserted that 
tinnitus has been identified as a form of hearing loss by the 
National Institutes of Health.  The abstract submitted as 
evidence of this does not support such a conclusion.  The 
abstract states that hearing impairment associated with noise 
exposure is often characterized by tinnitus (i.e., ringing in 
the ears).  In the opinion of the Board, this does not 
"identify tinnitus as hearing loss," as is asserted.  As 
noted above, "The Merck Manual" defines tinnitus as the 
perception of sound in the absence of an acoustic stimulus.  

Even though hearing impairment associated with noise exposure 
is often characterized by tinnitus, it does not necessarily 
follow that evidence of hearing loss indicates the presence 
of tinnitus.  Not every veteran who seeks compensation for 
hearing loss also seeks compensation for tinnitus.  To hold 
that this veteran's claim for compensation for hearing loss 
also included a claim for compensation for tinnitus would 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  While the 
Court has held that VA must liberal read the appellant's 
submissions and consider all issues reasonably raised by the 
appellant, VA is not required to conjure up issues that were 
not raised by the appellant or to conduct an exercise in 
prognostication.  See Talbert and Brannon, both supra.

The veteran's claim for compensation for tinnitus was 
initially filed with VA on August 21, 2000.  As noted above, 
the veteran made no mention of tinnitus or a ringing noise in 
his ears in any prior communication with VA.  The absence of 
any oral or written communication by the veteran with VA 
regarding tinnitus or ringing in the ears at a point earlier 
than August 21, 2000, precludes the existence of a formal or 
informal claim for VA compensation for tinnitus prior to this 
date.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  As the filing date of the veteran's initial VA claim 
for compensation benefits was more than one year after his 
separation from service in January 1982, the grant of service 
connection for tinnitus cannot be made effective as of the 
day following the veteran's discharge from active duty.  38 
C.F.R. § 3.400(b)(2).

In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable for the veteran's claim for 
compensation for tinnitus is the later of the date of receipt 
of the claim or the date entitlement arose.  Thus, the 
effective date for the grant of service connection for 
tinnitus can be no earlier than the date on which the veteran 
initially filed a claim for service connection for tinnitus, 
i.e., August 21, 2000.  Accordingly, the appeal must be 
denied.



ORDER

Entitlement to an effective date earlier than August 21, 
2000, for grant of service connection for tinnitus is denied.



REMAND

At a hearing before the Board in December 2002, the veteran's 
representative argued that the veteran should be accorded a 
current examination for disability evaluation purposes to 
determine the severity of his hearing loss.  The veteran 
indicated that his hearing loss may have worsened since the 
most recent VA examination in February 2001 and that his 
symptoms now include loss of equilibrium.

Recently, the Federal Circuit invalidated a portion of the 
Board's development regulation package.  Specifically, the 
court invalidated 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
audiological examination to determine the 
current severity of any hearing loss 
which may be present.  The examiner 
should address the veteran's complaints 
of loss of equilibrium.  In addition, 
after eliciting a history from the 
veteran as to his in-service and post-
service noise exposure, and reviewing 
pertinent information in the claims 
folder, the examiner should provide an 
opinion as to whether the veteran suffers 
from left ear hearing loss and/if so, the 
date of onset and etiology of any left 
ear hearing loss.  The examiner should 
state whether it is at least as likely as 
not that any currently-shown left ear 
hearing loss is related to acoustic 
trauma during service or to any other 
incident of service.

2.  The RO should readjudicate the 
veteran's claims for a compensable rating 
for right ear hearing loss and service 
connection for left ear hearing loss.  If 
either issue is not granted in full, 
issue a Supplemental Statement of the 
Case.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this claim.  No 
action is required of the veteran until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

